Appellant for the first time suggests, in his motion for rehearing, that the change of venue should have been granted because "racial discrimination was involved in this cause."
We note in the application for change of venue the following allegation, viz.:
"The fact that the defendant is a negro and the deceased whom the defendant is charged with killing is a white man, and former peace officer, obtaining his position through popular selection of the people of the community in which they resided, would tend to prejudice the jurymen in this county in which this officer lost his life, in favor of the white man against the negro."
We find no facts sustaining this allegation other than that appellant was a negro and the deceased a white man and peace officer.
To hold, under such circumstances, that prejudice existed against appellant by reason of his race would be tantamount to saying that proof merely that the the accused is a negro and the deceased a white peace officer constitutes proof of the existence of race prejudice. This we are unwilling to do. Race prejudice is, therefore, not shown.
Appellant insists that the facts evidence only an unexplained killing, with no motive or malice shown, and that, by reason thereof, the death penalty was not authorized.
A showing of motive, premeditation, or previously-formed design to kill is not required to support a conviction for murder with malice. Parks v. State, 131 Tex.Crim. R.,99 S.W.2d 943; Ely v. State, 139 Tex.Crim. R.,141 S.W.2d 626.
Degrees of the crime of murder do not exist under our present statute (Art. 1256-1258, P. C.). Every intentional killing without justification or excuse is murder. The issue of malice arises only as to the question of punishment. Mosley v. State,196 S.W.2d 822. *Page 57 
The intended shooting of one with a pistol is sufficient to authorize the jury to conclude that the shooting was activated by malice. Franklin v. State, 137 Tex.Crim. R.,  128 S.W.2d 389.
Under the facts here presented, the jury was authorized to conclude that the shooting of the deceased was with malice. The punishment, then, was one exclusively within the province of the jury.
On account of the penalty here inflicted, we have again reviewed the entire record. We remain of the opinion that the conclusions expressed in our original opinion are correct. No useful purpose would be served to again re-state them here.
No reversible error appearing, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.